Conviction is for robbery, punishment being five years in the penitentiary.
The indictment charged the robbery of Mar Louie Sing, who was the proprietor of a Chinese restaurant in the city of Fort Worth. On the night of the 22d of March, 1927, a negro went into the restaurant and by the use of a pistol robbed the cash register of more than one hundred dollars. Sing and one of his employes positively identified appellant as the robber. The evidence seems sufficient to support the conviction.
No bills of exception appear in the record. A number of special charges were requested. They are simply marked "Refused." There is no notation on the refused charges over the judge's signature advising this court that exception was reserved to their refusal; neither are there any separate bills bringing forward complaint because of such action on the part of the court. See Linder v. State, 94 Tex.Crim. R.,250 S.W. 703 and authorities therein cited.
We find some objections to the charge as given. None of them appears meritorious.
The judgment is affirmed.
Affirmed. *Page 37